At the October, 1923, term of the circuit court of Jefferson county the grand jury found and returned into open court an indictment against this appellant, charging him with the offense of forgery in the second degree. It appears from the record that he was arraigned upon said indictment on March 8, 1924, and for his plea thereto said that he was guilty. As a result of defendant's plea of guilty, the court so adjudged, and sentenced him to serve an indeterminate term of imprisonment in the penitentiary of not less than six years or more than ten years. Notwithstanding the "plea of guilty" interposed by defendant upon arraignment, when judgment was pronounced and entered, he took an appeal therefrom to this court. The appeal is upon the record proper, and, as this record is regular in all respects, no error being apparent thereon, the judgment of conviction in the circuit court appealed from will stand affirmed. Affirmed.